 



EXHIBIT
(STAR TEK LOGO) [c70926c7092601.gif]
2007 SALES COMMISSION PLAN
1.0 PURPOSE
1.1 The StarTek Sales Commission Plan (herein referred to as “the Plan”) is
written to describe the manner in which Participants will be eligible and paid
for commission compensation.
2.0 OBJECTIVES
2.1 The Plan is designed to support the following objective:
Generation of revenue at acceptable Customer Margin targets from new clients and
from new programs with current clients.
2.2 Such programs must be defined by an SOW or an amendment to an SOW, be signed
by StarTek and the client during the Plan Period, and generate new revenue for
StarTek.
3.0 PLAN EFFECTIVE DATE
3.1 The Plan will be effective January 1, 2007 to December 31, 2007 or until
terminated by StarTek (the “Plan Period”). StarTek reserves the right, in its
sole discretion, to terminate the Plan at any time.
4.0 ELIGIBILITY
4.1 Eligible Participants include:

  •   Director, National Sales     •   Director, Client Business Development    
•   Vice President, Client Development     •   Senior Vice President, Sales &
Marketing     •   Operations personnel designated by the CEO in writing as
Participants in the Plan.

 

 



--------------------------------------------------------------------------------



 



5.0 COMMISSION PAYMENTS
5.1 The Plan rewards Participants by way of commission payments for building
revenue at acceptable margins. Commissions will be calculated monthly. Payment
will be due in the month following the month in which StarTek invoices its
client for the revenue on which the commission is based.
5.2 In the event two or more Participants are otherwise eligible for a
commission under this Plan for a particular program, the commission will be
split among them in the manner determined by the CEO, in consultation with the
COO and/or CFO as appropriate, at the time the requisite SOW or amendment is
signed.
5.3 Commissions are calculated monthly during the Plan Period for each
qualifying SOW or amendment to an SOW for which the Participant is responsible
(each being a “Qualifying SOW”). To be a Qualifying SOW, such SOW or amendment
must:

  •   Be signed by both StarTek and its client during the Plan Period,     •  
Be substantially the result of the Participant’s efforts, and     •   Be a
source of new revenue for StarTek.

Note: Incremental revenue for a service that StarTek already substantially
provides to the client is not “new revenue.”
5.4 The commission due for a Qualifying SOW for any given month will be
calculated by:
Multiplying the net revenue recognized by StarTek for that month from that
Qualifying SOW (its “NetRev”)
Times the Participant’s applicable target incentive percentage (the “TIP”) for
that month for that Qualifying SOW.
The TIP will depend on the customer margin of that Qualifying SOW and the age of
that Qualifying SOW, according to the description in the “Target Incentive
Eligibility” for the Participant’s particular position. For example, if the
customer margin of a particular Qualifying SOW is Y% and closing of that
Qualifying SOW occurred:
(a) Within the preceding 12 months, then the TIP for that Qualifying SOW for
that month would be the percentage listed in the column labeled “1st Year
Following Closure of Qualifying SOW” for the row labeled “X% — Z%” under the
heading “Customer Margin % Per Qualifying SOW”;
(b) Within the preceding 13 to 24 months, then the TIP for that Qualifying SOW
for that month would be the percentage listed in the column labeled “2nd Year
Following Closure of Qualifying SOW” for the same row; and

 

 



--------------------------------------------------------------------------------



 



(c) More than 24 months earlier, then the TIP for that Qualifying SOW for that
month would be zero.
NetRev for a Qualifying SOW will be the net revenue recognized by StarTek from
its client for that Qualifying SOW for the month in question, and will include
all necessary and proper deductions for discounts, rebates, returns, credits,
penalties, refunds, adjustments for disputed or compromised payments, and the
like that are allocable for that month to that Qualifying SOW (a “Qualifying
Adjustment”).
StarTek will calculate NetRev and customer margin for a Qualifying SOW using
procedures that it applies consistently for the Plan. The determination of
NetRev and customer margin by StarTek, as well as the determination,
calculation, and apportionment of any amounts necessary for determining NetRev
and customer margin, shall be final, conclusive, and binding on the Participant.
5.5 Components of Commission Payment Calculation:
Graphically, the calculation of a commission for a given month for a particular
Qualifying SOW, say the “ith” Qualifying SOW, is shown as follows:
Commi = NetRevi x TIPi
Where “Commi” represents that part of a Participant’s commission for the month
that is based on the revenue and customer margin of the ith Qualifying SOW. The
total commission for the month, then, is the sum of all of the commissions
calculated for each of the Qualifying SOWs.
5.6 If the net revenue recognized by StarTek for a particular Qualifying SOW
during a given month is not known in time to calculate a commission for payment
during the subsequent month, then StarTek will pay the Participant an advance
against that commission. The amount of the advance will be an estimate of the
commission based on accrued revenue for that Qualifying SOW for that month, and
will be subject to true up when the recognized revenue is known.
5.7 Should the revenue on which a commission is paid (an “earlier commission”)
become subject to a Qualifying Adjustment, StarTek will recalculate the earlier
commission. If the recalculated commission is greater than the earlier
commission, StarTek will pay the difference to the Participant at the time of
the next, scheduled commission payment. If the recalculated commission is less
than the earlier commission, then the Participant will refund the difference to
StarTek. StarTek may deduct such refund from commissions that otherwise become
due to the Participant in the future. For this purpose, StarTek may deduct up to
one-half of the commissions otherwise due to the Participant each month until
the difference has been refunded in full. This process may be repeated if a
further Qualifying Adjustment occurs, such as but not limited to, the situation
in which StarTek subsequently recognizes revenue on a Qualifying SOW that had
previously not been recognized due to an earlier Qualifying Adjustment.

 

 



--------------------------------------------------------------------------------



 



6.0. ADDITIONAL PLAN INFORMATION
6.1 Commission compensation under this Plan is fully taxable as earned income,
and subject to normal withholding guidelines and applicable taxes and practices.
6.2 Commission compensation under this Plan will be calculated by StarTek in
accordance with established Plan criteria and forwarded for approval to the
Executive Vice President & Chief Financial Officer and the President & Chief
Executive Officer. Either of these officers can designate any Senior Vice
President who is not a Participant in this Plan to act as an approver in their
absence.
6.3 If a Participant’s employment with StarTek terminates, commission
compensation earned by that Participant through the end of the month prior to
the date of termination will be calculated and paid promptly when commission
amounts are determinable. A Participant’s right to earn commission compensation
under this Plan ceases immediately upon termination of employment with StarTek,
regardless of the reason for such termination.
6.4 Any recoverable draws or advances of any kind given to a Participant outside
of this Plan will be deducted from the Participant’s first commission payment
and will continue to be deducted from future commission payments until such
draws or advances are repaid in full to StarTek.
6.5 If a dispute arises about who is responsible for a given contract, such
responsibility will be determined by the Chief Executive Officer in his sole
discretion. If it becomes necessary to split or share commission payments or if
unique sales opportunities arise, then determination and authorization for
commissions, if any, will be made by the Chief Financial Officer and the Chief
Executive Officer.
6.6 If an extraordinary event contributes to securing a Qualifying SOW or
generating an unexpected amount of revenue recognized on a Qualifying SOW, and
as a result, the size of commission arising under this Plan would be uncommon or
dramatic when considering the contribution of the Participant to securing that
Qualifying SOW or generating such revenue, then such commission shall be subject
to review and adjustment by the Chief Financial Officer, the Chief Executive
Officer, and the Chief Operating Officer. Such adjustment, if applied, will be
based in large measure on the actual role of the involved Participant and/or the
unusual nature of the event causing the situation.
6.7 If the invoiced revenue on which a commission is paid proves to be
materially different from the revenue StarTek actually recognizes, then at
StarTek’s option:
(a) The relevant commissions shall be recalculated, based on the revenue StarTek
actually recognized,
(b) The Participant will promptly refund to StarTek the difference between the
commissions previously paid and the recalculated commissions.

 

 



--------------------------------------------------------------------------------



 



The cause for such a material difference may be, by way of example and not
limitation, disputed payments, a client withholding payment, or a client being
more than 120 days late in payment. If StarTek subsequently receives, within the
next 12 months, the disputed, withheld, late, or other payment, then StarTek
shall promptly restore to the Participant the amount of the “clawed back”
commission attributable to the subsequently recovered revenue.
6.8 StarTek reserves the right, in its sole discretion, to modify, suspend, or
eliminate this Plan at any time with or without notice.
6.9 StarTek reserves the right to decide, in its absolute discretion, at any
time and from time to time:
(a) Whether to enter, renew, amend, extend, or terminate any contract, proposed
contract, and/or contract negotiation, with any client or prospective client, as
well as the terms and conditions under which it will do so, and
(b) To whom it will assign responsibility for any such contract, proposed
contract, and/or contract negotiation, which assignment StarTek may change at
any time and from time to time, in its discretion.
If either 6.9(a) or 6.9(b) above occurs, then such decision may affect the
amount of a Participant’s commissions under this Plan. .
6.10 Employment with StarTek is “at will” and may be terminated at any time by
either the Participant or StarTek with or without notice and for any or no
reason, unless the Participant has entered into a written employment agreement
with StarTek modifying the “at will” employment relationship. This Plan is not
intended to alter the “at will” employment relationship.
6.11 Neither this Plan nor participation in it shall:
(a) Affect the “at-will” nature of each Participant’s employment with StarTek,
(b) Provide any assurance of continued employment with StarTek or participation
in the Plan, nor
(c) Provide any assurance that this Plan or another commission plan will be
offered in the future to any Participant.
6.12 StarTek’s SVP-HR shall be responsible for the administration of this Plan
and StarTek’s CEO shall have sole authority and discretion to interpret its
provisions and applicability.
7.0 RELATED FORM
7.1 Appendix A: Target Incentive Eligibility per Position

 

 



--------------------------------------------------------------------------------



 



APPROVALS:
 
 
Susan L. Morse, SVP Human Resources
 
 
A. Laurence Jones, Chief Executive Officer

     
 
   
 
   
[Employee Name]
  Date

 

 